181

                                    OF’FICE     OF
                   .   THE ATTORNEY              GENERAL
                                  AUSWN.      TEXAS
PRICE   DANIEL                                                   FAOAN    DlCKSON
*TTazNEY GENERAL
                                    February 17, 1948               rrmz Ammm-


         Eon. W. A. Radden            opinion No. v-505
         County Attorney
         Pecos county                 Ret Authority of anagersof
         Fort Stockton,Texas              County Board of Roapltals
                                          to fix the Superinten-
                                          dent's salary on a con-
                                          tingent basis.
         Bear      Sir:

                   Reference is made to your recent request fbr
         an opinion by this Department, wherein you enclosed a
         letter addressed to you by the County Judge, vhloh reads,
         ln part, as follovs:
                        "The taqiayers of P&OS- County voted
                   bonds in the amount of $300,000. in 1946
                   for the colhstliuction
                                        and equipment of a
                   county hospital, and assessed and levied
                   a tax for the payment of bond maturities
                   and interest.
                        "The C~nnnl~sidne~aCourt being inform-
                   ed that the hospital Would be'or'could be
                   made self supportingassessed, levied or
                   collectedno taxes for malntenancf! or nec-
                   essary expenses thereof.
                        "After the site has been acquired and
                   the contract awarded for the constractidn
                   of necessarybuilding&, and a board of'man-
                   agera tippointedIi$the"cotiYta8 provide&by
                   Art. 4479 VCS; hiis-'this
                                           board power or anthi
                   ority td employ a superintendentand fix his
                   salary on a contingentbasis; based on the
                   net earn-s of-the ~hospitalor income from
                   the operation thereof, he to receive a s&11-
                   ary not to exceed thrjnet earnIn@ of the
                   hospital with a maxl&um of $5;000.00 a year
                   he aasnming the pay&M of tilloperating'6x-
                   pensea, and,ln nb manner obligating the--&oun-
                   b. He to be employed.subjectto all-the
                   terms, conditionsand provisions of the
182
      Ron. W. A. bdden, page 2     (v-505)


           County Hospital Act."
                Article.4478, V. C. S., provides for'the estab-
      lishing, enlarging,repairing and maintaininga county
      hospital.
                Article 4479 provides for the appointment of
      six resident property taxpaying citizens of the county
      who shall constitutea board of mauagers of saLd hospl-
      tal.
               Article 4480, V. C. S., 1s as follows:
               "The board of managers shall elect from
          among lts,membersa president,and on6 or
          more vice-presidentsand S secretary'auda
          treasurer6 It shall &ppoint 8 superlnten-
          dent of the ho'spltalwho sball hold office
          at the pleaeure~of said-board. Said super-
          Utendent ,&all not be &member of the
          board, aud shall be a qualiiied practltlon-
          er of medicln6, or be specially trained for
          work of such character.
               ."Saidboard'shallfix the salaries of
          the auDerlntendentand all other offlciwe and
          rm,
          e lo es v     II'
          tlon made therefor by~the commissioners
          court. and such salarles~shallbe 'comenea-
          tlon In full f6r all servlt5estietiered.%e
          board sh&ll deter-e the amount of time re-
          quired to be spent at the hospital by said.
          superintendentin the discharge of his dut-
          ies. The board shall have the general man-
          agenent:&nd control of the said hospital,
          grounds; buildings, officers and employees
          thereof; of the inmates therein, and of all
          matters relati@ to the government,dlscip-
          llDe, contractsand fiscal coficernsthereof;
          and make such rules and regulations8s may
          seem to them .neceaaaryfor carrylng'outthe
          purposes of suc~hhospital. They shall main-
          taLn an effective inspection of said hospital
          and keep themselves informed of the affairs
          and management thereof; shall meet at.the
          hospital at least once in every month, and
          at such other times as may be prescribed in
          the by-laws; and shall hold an annual nieet-
          ing at least three weeks prior to the meet-
                                                           183
Hon. W. A. Hadden; page 3   (Vi505)


    lng of,the commlaaioneiisaoui% t which a
    prourlatlons:forthe ensuini..sear
                                   -iiare
    considered." (Empha~lsadded)
                    ..:,.. '..
         Article 4484, v.,C. S., providesi In part:
         "The board of managers 'shallkeep in
    a book provided for that purpose a proper
    record of its proceedings. . . The Board
    shall certify all~bllls &nd acaounts, ln-
    cladinn aalarles and wages, and transmITiT
    them to the commissionerscourt. who shall
    provide.for their moment in the same man-
    ner as other charnes against the aounty
    are Mid." (Emphaslaadded)
           Article 4485, V. C. S., provides, in part, as
follows:
         "TJzesuperintendentb-11 be the chief
    executive officdr of the hospital,.but shall
    at all times be subject to the by-laws,
    rules and regulations thereof, and to the
    powers of the board of managers.
         '& &all, vlth the cons@nt of.the
    board of 'managers,.equlpthe'hoepltalwith
    all necessary furnitrire,,&ppllancea,fix-
    tures and all other needed facilitietifor
    the care.and treatment~ofpatients; w
    for-the niieof offIcera and &plojies there-
    of;~snd~shall~purchati6all~'neoessdiysup-
    plies,not exceeding the amount provided for
    such purposes by the commlesionerscourt
          "He shall dollect snd receive all
     moneys due the hospital;~&&epan-hccur-
     ate.accountof the *time,tieportthe same
     at the monthlg meeting of the board of
     managers, and transmit the same to th6
     county collecgorwlthint ten 'daysafter
     such meeting.
          In the case'bf Commtssloners Oourt of Madisbn
County v. Wallace, 118 Tex. 279, 15,S.,,W.($!a):535,the
Supreme Court said:
          "The commlaslonersco&t Is a crha-.
     tnre of the state constitutionand its
184 110n.
       W.   A. Hadden, page 4   (V-505)


        powers are limited and Ocintrolledby the
        constitutionand the laws ab psesed by the
        legislature. Artle'lh'5, Section 18 of~the
        Constitutionof Tex&s;'Btildvin v. Travis
        Couhty, 40 Texi Clv. A    lgg, 88 s. W. 480;
        Seward v. Falls County"p'
                                Tex. Clv. App.) 246
        3. W. 728; Bland v. Orr. 90 Tex. 492, 39 3.
        W. 558."
              It la .awell settled principle of law that the
    commlesloneracourt does.not'haveany authority except
    that which la expressly or Liuplledlyconferredupon it
    by law. Edtibds County v;,.Jenni.ngs;33 S. W. 385; 15
    C. J. 457, Sec.,103; 15 C..S. 537, +c. 221.
             "Where a power LS granted tind.theme-
        thod of.Its ex&rclse~lsprescribed,the
        prescribed method exclirCLes
                                   all others, and
        must be followed.' LeHa SuthetilasnLSta-
        tTtLxIry
               T.d~~~~&~,    W*.%, ?wl . 572, =yq ~,
        628,.631.
               15 C. J. S. 935, 936, provides, in part, 3s
    follows:
              "The source of payment of compensa-
         tion of county offlcers,~agenta; .and&mploy-
         ees IS ordinarilyregulatedby conatltu-
         Mona1 and statutorypr~*lslon. ‘Under spme
         conatltatlonaland stetuttiry p~ovlslona
         such comp~nsatlon~ltipayable only from the
         general fun+ in t@e cotu+y treasury, or
         from some special fund, or ftiomthemfees
         and emolumentsof the office; . . .
              It is noted In Article 44480,supra, that the
    board shall fix the salaries of'the Superintendentand
    all other officers and employeeswithin the limits of
    the appropri&tlonmade therefor b$ the Commlssionera
    Court and such salaries shall be compensationin full
    for all services rendered.
              The word 'salary"as defined in Webster's
    Hew InternationalDictionary is: "The recompense or
    considerationpaid or stipulatedto be paid to a per-
    'sonat regular intervals for services,especially to'
    holders of official, executipe or clerical posItion*;
    fixed compensatlon,;egularly paid, as by the Year, quar-
    ter, month or week.
Hon. W. A. Hadden, page 5    (v-505)


         We find in Words-and.P&ases thist"the.word
lsalaq' may be.definedgenerally as a fired.aqnual or
periodicalpayment for services, depending on the time
and not on the amount of-the services.rendered.n.
          Since the statutes clearly provide that the
board fix the salary of the Superintendentof the hoa-
pltal, and that the Commissioners'Court shall pay the
salary certified 'in the same mamer.as -otherchargek
against the county me paidI',and in view of the fore-
going, It-la the opinion of this Department that the
board of managers does not have the authority to em-
ploy a Superintendentof the County Hospital.andfix
his salary on a contingent-.baals.Stated in Wother~
way,.ve.belleve that the board must fix the salary of
the ,Superlntendentat a sum certain wltbln the limita
of the appropriationmade therefor by the Commlsslon-
era' Court.
                       SUMMARY
         The Board of.Managers of the County
    Hospital la not'authorla6dto fix the
    Superinteudent1s~4alary  on 8 contingent
    basis, based on the net.eernlngs of the
    hospital or income froni the o eratlon~theie-.
        Arts 4480 4484 and 4485’~V C S *
    %.   V, S&tion'l8, 0: the Texa: (&&t~~
    tlon.
                               Yours very truly,
                            ATTOiUiE GEHRRALiOF TEXAS



BA:mi                           Btiuce'
                                      Allen
                                Assistant


                            APPROVED:



                            ATTORHEY GERERAL